Citation Nr: 9922020	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  99-02 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for plantar 
warts/callosities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1998, in which 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to service connection for plantar 
warts/callosities.  The veteran subsequently perfected an 
appeal of that decision.  A hearing on this claim was held on 
April 13, 1999, before Jeff Martin, who is a member of the 
Board and was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

At his April 1999 hearing the veteran raised petitions to 
reopen his claims of entitlement to service connection for 
bilateral pes planus and hallux valgus.  These issues have 
not been developed by the RO and are referred to the RO for 
appropriate disposition.


REMAND

After a review of the record, it is the opinion of the Board 
that additional development of the evidence should be 
accomplished prior to further consideration of the veteran's 
claim.  At his April 1999 hearing before a member of the 
Board the veteran testified that he had been treated from 
1974 through the present at the VA medical facility in 
Gainesville, Florida.  The only treatment records in the 
claims file pertain to the period from August 1980 to 
November 1981.  Additionally, the veteran asserted that he 
was treated at the VA medical facilities in Tallahassee, 
Florida, and Lake City, Florida in the last few years.  None 
of these treatment records are in the claims file.  Because 
these records may be probative of the veteran's claim, the 
Board remands this case so that the RO can obtain these 
records.

The veteran also testified that he worked at St. Joe's Paper 
Company shortly after discharge for several years and that he 
was given a physical there, and missed work due to his foot 
problems.  Because these records may be probative of the 
veteran's claim the RO should contact the veteran and request 
that he submit these records.  Additionally, upon remand the 
veteran should be given the opportunity to add any recent lay 
or medical evidence to the record.  See 38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1998); Quarles v. 
Derwinski, 3 Vet. App. 129 (1992).

Moreover, the record indicates some confusion as to what foot 
disorder the veteran currently suffers from.  Consequently, 
to clear up the issue of what the veteran's foot disability 
is, if any, the RO should schedule the veteran for an 
examination of his feet and have the examiner identify his 
foot disorders, their date of onset and any possible 
etiological relationship to his period of active service.  
The RO should notify the veteran of the consequences of 
failing to report for the examination.  38 C.F.R. § 3.655 
(1998).  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, it is felt 
that proceeding with a decision on the merits at this time 
would not withstand scrutiny by the Court.  For that reason, 
to ensure due process,  the case is REMANDED to the RO for 
the following development:

1.  The RO should notify the veteran that 
if he has any additional lay or medical 
evidence he wishes to submit to support 
his claim he may do so, particularly 
evidence which may not currently be in 
the claims file.  Additionally, the RO 
should request that the veteran obtain 
copies of his employment physicals from 
St. Joe's Paper Company and any 
documentation or statements indicating 
his time lost from work as an employee 
there due to foot trouble.

2.  The RO should also attempt to secure 
copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facility in Gainesville, Florida, 
for the period from January 1974 to the 
present, to include any archived records.  
Additionally, the records from  January 
1995 to the present should be requested 
from the Lake City, Florida, and 
Tallahassee, Florida, VA treatment 
clinics.

3.  Upon receipt of any and all such 
records and their association with the 
claims file, the RO should accord the 
veteran an examination of his feet.  The 
veteran's claims folder is to be made 
available to the examiner for review 
prior to this examination.  The RO should 
notify the veteran of the consequences of 
failing to report for the examination.  
The examiner should be specifically 
requested to provide opinions as to 
whether the veteran currently suffers 
from planter warts or callosities, the 
approximate date of onset of his current 
planter warts or callosities, and whether 
his current plantar warts or callosities 
are etiologically related to the 
veteran's active service.  All findings, 
and the reasons and bases therefor, 
should be set forth in a clear, logical 
and legible manner on the examination 
report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



